 1   Jahan Sagafi (Cal. Bar No. 224887)
     Relic Sun (Cal. Bar No. 306701)
 2   Molly Frandsen (Cal. Bar No. 320094)
 3   OUTTEN & GOLDEN LLP
     One California Street, 12th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 638-8800
 5   Facsimile: (415) 638-8810
     E-Mail: jsagafi@outtengolden.com
 6
     E-Mail: rsun@outtengolden.com
 7   E-Mail: mfrandsen@outtengolden.com

 8   Steven M. Tindall (Cal. Bar No. 187862)
     Aaron Blumenthal (Cal. Bar No. 310605)
 9   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
10
     Oakland, CA 94612
11   Telephone: 510-350-9700
     Fascimile: 510-350-9701
12   E-Mail: smt@classlawgroup.com
     E-Mail: ab@classlawgroup.com
13

14   Attorneys for Plaintiff
15
                                 UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCICO DIVISION
17
      R. Harriman,                                   CASE NO. 3:19-cv-06411-LB
18

19            Plaintiff,                             PLAINTIFF’S OPPOSITION TO
                                                     DOORDASH’S
20            v.                                     ADMINISTRATIVE MOTION TO
                                                     STAY
21    DoorDash, Inc.,
                                                     Hearing Date: N/A
22             Defendant.                            Hearing Time: N/A
23                                                   Hearing Place: N/A
                                                     Judge: Hon. Laurel Beeler
24

25

26
27

28

                                      PLAINTIFF’S OPP. TO DOORDASH’S ADMIN. MOT. TO STAY
                                                                   Case No. 3:19-cv-06411-LB
 1          Plaintiff R. Harriman respectfully requests that the Court deny Defendant
 2   DoorDash, Inc.’s Administrative Motion To Stay (“DoorDash Mot.”) Mr. Harriman’s
 3   case. In his case, Mr. Harriman asserts individual claims that DoorDash misclassified him
                                                  `
 4   as an independent contractor and failed to pay him a minimum wage and expense
 5   reimbursements for his work as a DoorDash driver, as well as violated other employment
 6   protections.
 7          DoorDash’s stay motion is both procedurally defective and meritless.
 8   I.     AN ADMINISTRATIVE MOTION IS NOT THE PROPER VEHICLE FOR
 9          A STAY.
10          As an initial matter, a party cannot seek a stay via an administrative motion, which
11   is appropriate only for “miscellaneous administrative matters,” such as motions to enlarge
12   page limits or to file documents under seal. N.D. Cal. Civ. L.R. 7-11. DoorDash
13   acknowledges this defect but disregards the rule nonetheless. See DoorDash Mot. at 2
14   (citing Advanced Internet Techs., Inc. v. Google, Inc., No. 05 Civ. 02579, 2006 WL
15   889477, at *1 (N.D. Cal. Apr. 5, 2006) (“A request for a stay . . . is hardly the sort of
16   minor administrative matter that is appropriate for treatment under Civil L.R. 7-10(b).”)).
17   The Motion must therefore be denied on that basis alone.
18   II.    DOORDASH CANNOT MEET ITS BURDEN TO WIN A STAY.
19          A.      No Stay Would Be Appropriate Since This Is an Individual Case.
20          On the merits, DoorDash fails to meet its burden to support a stay. Mr.
21   Harriman’s case will proceed regardless of Marciano, because he intends to opt out of that
22   settlement even if it is approved. Another court in this District has already rejected
23   DoorDash’s request for a stay pending approval of Marciano on that same basis. See
24   Order, Abernathy et al. v. DoorDash, Inc., No. 19 Civ. 7545 (Nov. 25, 2019) (Alsup, J.),
25   ECF No. 48 (denying stay and ordering discovery where individual drivers seek to enjoin
26   DoorDash from sending revised arbitration agreements directly to drivers in violation of
27

28
                                              -2-
                                     PLAINTIFF’S OPP. TO DOORDASH’S ADMIN. MOT. TO STAY
                                                                  Case No. 3:19-cv-06411-LB
 1   ethics rules);1 see also Primo v. Pac. Biosciences of Cal., Inc., No. 11 Civ. 6599, 2013
 2   WL 4482739, at *2–3 (N.D. Cal. Aug. 20, 2013) (Wilken, J.) (“If Plaintiffs do opt out of
 3   the state court case, there is no reason to stay their individual claims in this Court. . . .
                                                    `
 4   Defendants’ motion to stay is DENIED.”); Valdez v. Saxon Mortg. Servs., Inc., No. 14
 5   Civ. 03595, 2015 WL 93387, at *3 (C.D. Cal. Jan. 6, 2015) (“Because it appears that
 6   plaintiffs’ action will proceed in this Court regardless of whether the Lee settlement is
 7   ultimately approved . . . , the Court DENIES defendants’ request for a stay.”).
 8           DoorDash cites no cases to the contrary. Its authorities involve the very different
 9   situation of stays of a class action when a parallel class action had settled or was near
10   settlement. DoorDash Mot. at 2-4. This case is not a class action. (And, in fact, neither is
11   Marciano – it is a PAGA-only action.)
12           B.       DoorDash Fails To Meet Its Burden.
13           A stay is only appropriate if the movant satisfies its burden under three factors: (1)
14   “the possible damage that may result from the granting of a stay;” (2) “the hardship or

15   inequity which a party may suffer in being required to go forward;” and (3) “the orderly

16   course of justice measured in terms of the simplifying or complicating of issues, proof, and

17   questions of law which could be expected to result from a stay.” Perron v. Hewlett-Packard

18   Co., No. 10 Civ. 00695, 2011 WL 1344221, at *1 (N.D. Cal. Apr. 8, 2011) (Koh, J.)
19   (quoting CMAX Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)).
20           Here, none of the factors supporting a stay are present.
21           First, a stay based on the Marciano settlement would prejudice Mr. Harriman,
22   because it would only delay his inevitable litigation. Counsel believes Harriman’s
23   interests would be best served by opting out of the Marciano settlement, which would
24   preclude it from having any relevance to this action. In addition, final approval of the
25
     1
26     See Decl. of Jahan C. Sagafi (Sagafi Decl.), Ex. A (Abernathy Hearing Transcript) at 63:5-11
     (“THE COURT: I’ve just got to believe that at least some reasonable number of [the Abernathy
27   plaintiffs] will opt out of [the Marciano] deal, and so I will still have a case. I’ll still have to make
     rulings on it. And then we’ll be back here in January, and you'll say that counsel can't prove his
28   case, but he . . . could have if he had some [discovery].”).
                                                  -3-
                                        PLAINTIFF’S OPP. TO DOORDASH’S ADMIN. MOT. TO STAY
                                                                     Case No. 3:19-cv-06411-LB
 1   Marciano settlement is far from certain. A DoorDash driver has already objected to
 2   preliminary approval of the Marciano settlement, alleging that the settlement is unlawful
 3   and inadequate, the notice is deficient, false, confusing, and misleading, the assessment of
                                                    `
 4   drivers’ claims was based on little to no discovery, and the release is overly broad. See
 5   Sagafi Decl. Ex. B (Robinson Objection). Even if approved by the trial court, the
 6   settlement seems likely to be appealed. Although DoorDash seeks a stay pending “final
 7   approval” of the settlement, resolution of the appeal will delay finality another few years,
 8   into 2022 or 2023. That delay would significantly prejudice Mr. Harriman. See Blue
 9   Cross and Blue Shield of Ala. v. Unity Outpatient Surgery Ctr., Inc., 490 F.3d 718, 724
10   (9th Cir. 2007) (“[L]engthy and indefinite stays place a plaintiff effectively out of court . .
11   . such stays create a danger of denying justice by delay. Delay inherently increases the
12   risk that witnesses’ memories will fade and evidence will become stale.”) (internal
13   citations omitted); Prime Healthcare Servs.-Shasta LLC v. Price, No. 17 Civ. 72, 2017
14   WL 2881503, at *6 (E.D. Cal. July 6, 2017) (denying stay, because “Defendant has
15   offered no estimate for when the Settlement Agreement [litigated in a parallel action]
16   might finally be resolved”); Valdez, 2015 WL 93387, at *2 (“[A] stay would be
17   inappropriate in this instance. As defendants must concede, the Lee settlement has not yet
18   received final, let alone preliminary, approval.”); see also Perron, 2011 WL 1344221, at
19   *2-3 (denying stay pending appeal of separate action approving settlement covering same
20   claims); ASUSTek Computer Inc. v. Ricoh Co., No. 07 Civ. 01942, 2007 WL 4190689, at
21   *3 (N.D. Cal. Nov. 21, 2007) (Patel, J.) (denying stay, finding “a stay pending appeal [of a
22   parallel settlement] . . . may result in indefinite delay”); Smith v. Ceva Logistics U.S., Inc.,
23   No. 09 Civ. 4957, 2011 WL 13186146, at *3 (C.D. Cal. Sept. 28, 2011) (noting that “in
24   the context of a wage claim,” there is an even greater threat that an indefinite stay will
25   cause substantial harm to the plaintiff due to “the economic position of the average
26   worker” (quoting Smith v. Super. Ct., 39 Cal. 4th 77, 82 (2006))).
27          Second, DoorDash fails to make a “clear case” that it will suffer “hardship or
28
                                              -4-
                                     PLAINTIFF’S OPP. TO DOORDASH’S ADMIN. MOT. TO STAY
                                                                  Case No. 3:19-cv-06411-LB
 1   inequity” if a stay is not imposed. See Landis v. N. Am. Co., 299 U.S. 248, 255 (1936)
 2   (“[I]f there is even a fair possibility that the stay . . . will work damage to someone else,”
 3   the party seeking the stay “must make out a clear case of hardship or inequity”). The
                                                 `
 4   Ninth Circuit has made clear that merely “being required to defend a suit, without more,
 5   does not constitute a ‘clear case of hardship or inequity . . . .’” Lockyer v. Mirant Corp.,
 6   398 F.3d 1098, 1112 (9th Cir. 2005). DoorDash’s assertion that the Marciano settlement
 7   would be “jeopardized” by the litigation of Mr. Harriman’s claims is unfounded.2 There
 8   is also no risk of inconsistent judgments because the Marciano settlement will not apply
 9   to or rule on the merits of Mr. Harriman’s claims under the Fair Labor Standards Act and
10   the California Labor Code and Wage Orders. See Prime Healthcare, 2017 WL 2881503,
11   at *5 (parallel settlement “obviates the need” to answer the merits of plaintiff’s claims).
12           Third, a stay will only conserve judicial resources in the sense that it will prevent
13   litigation from happening. Def.’s Mot. at 4. By that logic, all stays, by definition,
14   conserve judicial resources. Here, a stay would “delay resolution of the instant action
15   without narrowing the factual or legal questions that would need to be resolved” because
16   the “[s]ettlement of a civil action obviates the need to answer these questions at all rather
17   than simplifying them.” Prime Healthcare, 2017 WL 2881503, at *5.
18   III.    CONCLUSION
19           For the foregoing reasons, Mr. Harriman respectfully requests that the Court deny
20   DoorDash’s administrative motion to stay, or, in the alternative, require DoorDash to duly
21   notice its stay motion for a hearing, pursuant to Civil Local Rule 7-2.
22

23

24

25

26   2
       DoorDash asserts that, “If this case were to continue, the Marciano settlement could be placed in
27   jeopardy because the parties would not know whether the claims asserted in this case could be
     released, and on what terms.” DoorDash Mot. at 4:11-13. This makes no sense. One class
28   member’s opt-out does not put a settlement in jeopardy.
                                                -5-
                                      PLAINTIFF’S OPP. TO DOORDASH’S ADMIN. MOT. TO STAY
                                                                   Case No. 3:19-cv-06411-LB
     Dated: December 9, 2019                  By: /s/ Jahan C. Sagafi
 1

 2                                             Jahan Sagafi (Cal. Bar No. 224887)
                                               Relic Sun (Cal. Bar No. 306701)
 3                                             Molly Frandsen (Cal. Bar No. 320094)
                                             ` OUTTEN & GOLDEN LLP
 4                                             One California Street, 12th Floor
                                               San Francisco, CA 94111
 5
                                               Telephone: (415) 638-8800
 6                                             Facsimile: (415) 638-8810
                                               E-Mail: jsagafi@outtengolden.com
 7                                             E-Mail: rsun@outtengolden.com
                                               E-Mail: mfrandsen@outtengolden.com
 8
                                              Steven M. Tindall (Cal. Bar No. 187862)
 9
                                              Aaron Blumenthal (Cal. Bar No. 310605)
10                                            GIBBS LAW GROUP LLP
                                              505 14th Street, Suite 1110
11                                            Oakland, CA 94612
                                              Telephone: 510-350-9700
12                                            Fascimile: 510-350-9701
                                              E-Mail: smt@classlawgroup.com
13
                                              E-Mail: ab@classlawgroup.com
14
                                              Attorneys for Plaintiff
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       -6-
                               PLAINTIFF’S OPP. TO DOORDASH’S ADMIN. MOT. TO STAY
                                                            Case No. 3:19-cv-06411-LB
